Citation Nr: 0733616	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder, to include as a result of undiagnosed illness and 
radiation exposure.

2.  Entitlement to service connection for right knee 
disorder, to include as a result of undiagnosed illness and 
radiation exposure.

3.  Entitlement to service connection for left knee disorder, 
to include as a result of undiagnosed illness and radiation 
exposure.

4.  Entitlement to service connection for sinusitis, to 
include as a result of undiagnosed illness and radiation 
exposure.

5.  Entitlement to service connection for shin splints, to 
include as a result of undiagnosed illness and radiation 
exposure.

6.  Entitlement to service connection for allergic rhinitis, 
to include as a result of undiagnosed illness and radiation 
exposure.

7.  Entitlement to service connection for facial acne, to 
include as a result of undiagnosed illness and radiation 
exposure.

8.  Entitlement to service connection for asteatotic 
dermatitis with atopic dermatitis, to include as a result of 
undiagnosed illness and radiation exposure.

9.  Entitlement to service connection for low sperm count, to 
include as a result of undiagnosed illness and radiation 
exposure.

10.  Entitlement to service connection for sleep apnea, to 
include as a result of undiagnosed illness and radiation 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 2000.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder, to include as a result of undiagnosed illness and 
radiation exposure.

2.  Entitlement to service connection for right knee 
disorder, to include as a result of undiagnosed illness and 
radiation exposure.

3.  Entitlement to service connection for left knee disorder, 
to include as a result of undiagnosed illness and radiation 
exposure.

4.  Entitlement to service connection for sinusitis, to 
include as a result of undiagnosed illness and radiation 
exposure.

5.  Entitlement to service connection for shin splints, to 
include as a result of undiagnosed illness and radiation 
exposure.

6.  Entitlement to service connection for allergic rhinitis, 
to include as a result of undiagnosed illness and radiation 
exposure.

7.  Entitlement to service connection for facial acne, to 
include as a result of undiagnosed illness and radiation 
exposure.

8.  Entitlement to service connection for asteatotic 
dermatitis with atopic dermatitis, to include as a result of 
undiagnosed illness and radiation exposure.

9.  Entitlement to service connection for low sperm count, to 
include as a result of undiagnosed illness and radiation 
exposure.

10.  Entitlement to service connection for sleep apnea, to 
include as a result of undiagnosed illness and radiation 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 2000.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2006, the Board remanded the claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.

In July 2006, the Board referred to the RO reasonably raised 
issues of entitlement to service connection for fatigue and 
erectile dysfunction, claimed as a result of undiagnosed 
illness and radiation exposure, for development and 
adjudication.  No action has been undertaken.  These issues 
are again referred to the RO for appropriate action.

The issues of service connection for bilateral knee 
disability and shin splints are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There are no objective indications of a chronic 
disability of the feet resulting from undiagnosed illness, 
and there is no competent evidence that the currently claimed 
bilateral foot pain is related to injury or disease in active 
service.

2.  There is no competent evidence that the veteran manifests 
sinusitis; his currently diagnosed allergic rhinitis 
preexisted service was not aggravated therein.

3.  The veteran's currently diagnosed facial acne and atopic 
dermatitis first manifested after service, and there is no 
competent evidence that such disability is related to injury 
or disease in service.

4.  The veteran's low sperm count, which does not prevent him 
from conceiving, does not constitute a current disability.

5.  There is no competent evidence that the veteran manifests 
sleep apnea, and competent medical opinion attributes his 
obstructed breathing during sleep to mechanical obstruction 
and allergic rhinitis.




CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.311, 3.317 (2007).

2.  Sinusitis was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.317 (2007).

3.  Allergic rhinitis was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.317 
(2007).

4.  Facial acne was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.317 (2007).

5.  Asteatotic dermatitis with atopic dermatitis was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1117, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.311, 3.317 (2007).

6.  Low sperm count was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.317 
(2007).

7.  Sleep apnea was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.317 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A section 5103 notice for service connection claim 
must advise a claimant of the criteria for establishing an 
effective date of award.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).

The veteran filed his service connection claims in August 
2000.  An April 2001 RO letter that preceded the initial 
adjudication advised him of the types of evidence and/or 
information deemed necessary to substantiate his claims on a 
direct service connection basis and notified him of the 
relative burdens upon himself and VA in developing his 
claims.  He was told to inform the RO of any information or 
evidence he desired assistance in obtaining, and notified 
that he held the ultimate burden of submitting evidence to 
substantiate his claims.  Pre-adjudicatory letters in 
February 2002 notified him of the criteria for establishing 
presumptive service connection based upon his Gulf War 
service and his alleged exposure to ionizing radiation.  In 
April 2006, he was notified of the criteria for establishing 
a disability rating and effective date of award.  A July 2006 
letter again advised him of the Dingess requirements, and 
specifically informed him to submit any evidence and/or 
information in his possession that was relevant to his 
claims.

With the exception of the Dingess requirements, the April 
2001 and February 2002 RO letters substantially complied with 
the VCAA mandates.  Any notice deficiencies were addressed in 
the April 2006 and July 2006 RO letters, and cured with 
readjudication of the claims in the May 2007 Supplemental 
Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Principi, 20 
Vet. App. 370, 376 (2006).  The Board finds that the notices 
sent to the veteran are such that a reasonable person could 
be expected to understand from the notice provided what was 
needed, and that he has had a fair opportunity to participate 
in the development of his claims.  Therefore, the Board finds 
that the timing and content notice defects in this case have 
resulted in non-prejudicial error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Regarding the duty to assist, the record includes the 
veteran's service medical records.  In May 2001, the 
Shreveport, Louisiana VA Medical Center (VAMC) informed the 
RO that there were no records of the veteran's claimed 
treatment.  There are no outstanding requests to obtain 
private medical records for which the veteran has both 
identified and authorized VA to obtain on his behalf.  VA has 
obtained medical examination in order to determine the 
diagnoses of the veteran's claimed conditions.  As addressed 
more fully in the findings of fact and the decision below, 
further medical examination is not warranted as the 
preponderance of the evidence shows no persistent or 
recurrent symptoms of disability since service and/or no 
competent evidence indicating a possible association between 
the current symptoms and injury or disease in service.  See 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  As 
there is no competent evidence that any of the claimed 
diseases are radiogenic in nature, there is no further duty 
to develop the claims pursuant to 38 C.F.R. § 3.311.  With 
respect to the sleep apnea claim, the veteran was unable to 
complete a full sleep study to rule in or out the diagnosis.  
A VA examiner reported in February 2002 that multiple 
attempts to contact him for re-rescheduling of a sleep study 
were unsuccessful.  He failed to report for additional VA 
examinations scheduled in June 2005.  Absent his cooperation, 
there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.


II.  Applicable law and regulation

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection generally requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Simply put, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b) (2007).  A mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  Leshore v. Brown, 8 Vet. App. 406 
(1995).  However, a medical opinion based solely on lay 
account of symptoms is competent evidence if the reported 
history is accurate and the examiner utilizes his/her medical 
training to arrive at a diagnosis or opinion.  Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2007).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).

Some chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2007).  See 38 U.S.C.A. § 1101(3) (West 2002); 
38 C.F.R. § 3.309(a) (2007).

The veteran served in the Southwest Asia theater of 
operations from August 1990 to March 1991.  Service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. 
§ § 3.317(a)(1) (2007).

A "qualifying chronic disability" includes:  (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. 
§ 3.317(a)(2)(i) (2007).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2), (5) (2007).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2007).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The veteran has also alleged that his disabilities may be due 
to exposure to "radiation."  In his exposure questionnaire, 
he reported duties in the vicinity of radar and radar-guided 
equipment.  The CAVC has taken judicial notice that radar 
equipment emits microwave-type non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997) (citing The 
Microwave Problem, Scientific American, September 1986; 
Effects upon Health of Occupational Exposure to Microwave 
Radiation (RADAR), American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984).  He has further alleged carrying 
"radioactive cargo" from aircraft to disposal sites.  As 
radar is not a form of ionizing radiation, and the fact that 
none of the diagnosed disabilities are among the radiogenic 
diseases specified in 38 C.F.R. §§ 3.309 and 3.311, the 
presumptive provisions relating to ionizing radiation are 
inapplicable to the facts of the case.  See 38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. §§ 38 C.F.R. 3.309(d), 3.311 
(2007).  Currently, there are no special provisions relating 
to claims alleging disease or disability due to exposure to 
non-ionizing radiation.  As such, direct service connection 
must be established through the general VA statutes and 
regulations governing service connection claims.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).




A.  Bilateral foot disorder

The veteran seeks service connection for a bilateral foot 
disorder.  A February 1996 air crew candidate examination 
first reflects his report of foot trouble throughout boot 
camp but "no more."  His physical examination indicated a 
normal clinical evaluation of his feet.  An April 1996 Air 
Crew examination diagnosed his foot aches during boot camp as 
overuse syndrome which resolved without sequelae.  He denied 
foot pain on flight physicals in June 1997 and June 1998 and 
denied having any joint pain on aeromedical examinations in 
June 1999 and June 2000.  On his August 2000 separation 
examination, he informed the examiner of "foot pain after 
boot camp - was told it was separating muscles and there was 
nothing to do but wait.  Healed over time and is not really a 
factor anymore."  The examiner provided an assessment of 
bilateral foot pain localized to the metatarsal (MT) heads 
that was relieved by proper footwear and caused no functional 
impairment.

The initial VA examination in September 2000 did not reflect 
any complaint of foot pain following boot camp.  Physical 
examination showed normal appearing feet without pes planus 
or hallux valgus deformity.  The feet showed full range of 
motion, were 90 degrees with respect to the ankles, and did 
not cause walking difficulty.  The diagnosis was no 
abnormality of the feet.  None of the subsequent VA 
examination reports identify any objective indications of 
bilateral foot disability.  

In this case, there are two competent medical opinions 
opining that the bilateral foot pain experienced by the 
veteran during basic training was due to either improper 
footwear or overuse syndrome that, in any case, resolved with 
no sequelae.  The competent evidence of record does not show 
objective indications of a current, chronic disability of the 
feet, and there is no competent evidence that the currently 
alleged bilateral foot pain is related to injury or disease 
during active service.  While the veteran is competent to 
report symptoms of pain, his lay report of pain symptoms, in 
and of itself without any objective indications of an 
underlying abnormality, does not constitute evidence of a 
current disability for which service connection can be 
granted.  Sanchez-Benitez v. West, 14 Vet. App. 282 (1999).  
Similarly, his lay witness accounts confirming his complaint 
of bilateral foot pain holds no probative value with respect 
to the issue of establishing a current underlying disability.  
His lay report of being diagnosed with separated muscles, and 
examiner recordings of this history, does not constitute 
competent evidence supportive of his claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  With respect to his 
allegations of continuity of symptoms, the Board places 
greater probative weight upon his in-service report that his 
foot pain symptoms resolved after basic training as more 
consistent with the evidentiary record. 

Accordingly, the Board must find that there are no objective 
indications of a chronic disability of the feet resulting 
from undiagnosed illness, and there is no competent evidence 
that the currently claimed bilateral foot pain is related to 
injury or disease in active service.  As the evidence of 
record preponderates against the claim, the benefit of the 
doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

B.  Sinusitis/Allergic rhinitis/Sleep apnea

On his enlistment examination in November 1994, the veteran 
reported a pre-service history of hay fever.  Based upon the 
veteran's descriptions and examination, the examiner provided 
a diagnosis of "[h]ayfever - spring - pollen."  The term 
"hayfever" is synonymous with a diagnosis of nonseasonal 
allergic rhinitis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
619 (28th ed. 1994).  Thus, allergic rhinitis was noted as 
preexisting service so that the presumption of soundness does 
not attach.  38 U.S.C.A. § 1111 (West 2002); Crowe, 7 Vet. 
App. at 246; Harris, 203 F.3d at 1350-51.

In pertinent part, the veteran underwent an air crew 
candidate examination in February 1996 wherein he reported a 
history of seasonal allergic rhinitis (SAR) treated for the 
past year with over-the-counter (OTC) medications only.  
Physical examination disclosed a moderate right septal 
deviation and spur, and sinus series x-ray examinations were 
interpreted as normal.  He was given a flight waiver for SAR 
with use of nasal steroids.  His claim of sinusitis on a June 
1997 airflight examination was diagnosed as SAR.  At a June 
1998 annual flight physical, he described sinus problems as 
being asymptomatic since joining the service except for 
"regional stuffiness."  He denied hay fever and sinus 
symptoms on Dental Health Questionnaires from June 1998 
through June 2000.  He also denied having any health 
concerns, or taking any medications, on a January 1999 pre-
deployment health assessment questionnaire, a May 1999 post-
deployment health assessment questionnaire, and a June 1999 
abbreviated aeromedical examination.  In December 1999, he 
was treated for an upper respiratory infection (URI) 
manifested by runny nose, congestion, body aches, dry cough 
and waking up with sweat.  In March 2000, he was treated for 
early pharyngitis versus tonsillitis versus strep.  On a June 
2000 aeromedical evaluation, he denied symptoms such as 
allergies/hay fever.  On his August 2000 separation 
examination, he described a history of hayfever "no longer - 
used to get it every spring + summer" and having a history 
of sinusitis with no medications or surgery.  At that time, 
he was given normal clinical evaluations of his nose and 
sinuses.

On VA examinations in September 2000, the veteran reported a 
history of sinus infections while stationed in Pensacola, 
Florida, but having no symptoms while stationed in 
California.  He denied having allergies.  Physical 
examination of the nose was negative absent any evidence of 
sinusitis.  Sinus x-rays were normal.

VA nose examination in August 2001 included the veteran's 
report that his allergy problems were exacerbated in 1996 
when stationed in the East Coast.  He reported symptoms of 
interference with nose breathing, severe sneezing, 
congestion, ear and throat pain, watery eyes, and purulent 
discharge.  He had rare occasions of dyspnea on exertion.  He 
experienced allergy attacks one to two times per week if he 
did not take Claritin.  In the morning, his throat and tongue 
were sore as if he rubbed it against the roof of his mouth at 
night.  He further reported awakening at night due to loud 
snoring or stoppage of breathing.  Physical examination 
confirmed a diagnosis of allergic rhinitis.  Sinus x-ray 
examination was significant for under-development of the 
frontal sinuses with only minimal left frontal sinus 
demonstrated.  The examiner stated that the veteran's loud 
snoring was most likely related to his allergic rhinitis and 
mechanical obstruction, and that an assessment of sleep apnea 
could not be made due to a failure to show for a sleep study.

The Board finds that there is no competent evidence that the 
veteran manifests sinusitis or sleep apnea.  His sinus 
symptoms have been attributed to allergic rhinitis, and are, 
therefore, not undiagnosed.  The preponderance of the lay and 
medical evidence establishes that his allergic rhinitis, that 
preexisted service, was not aggravated in service.  
Furthermore, the competent medical opinion of record 
attributes his obstructed breathing during sleep to 
mechanical obstruction and allergic rhinitis.  

In so deciding, the Board finds that the medical evidence of 
record does not describe a permanent worsening of allergic 
rhinitis in service.  The veteran has provided contradictory 
accounts of his inservice symptoms.  The Board finds that his 
denials of symptomatic allergic rhinitis on his August 2000 
separation examination is most consistent with his multiple 
medical history questionnaires wherein he denied active 
allergic rhinitis symptoms.  His post-service allegations are 
inconsistent with the documentary evidence.  Furthermore, he 
is not deemed competent to medically distinguish allergic 
rhinitis and sinusitis symptoms, to speak to an increase in 
an underlying disability, or to attribute such disease to 
radiation exposure.  See Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2007).  The lay witness accounts do not 
support a finding of increased severity of symptoms during 
active service.  The claims, therefore, must be denied as the 
preponderance of the evidence is against the claims.

C.  Skin disease, to include facial acne and asteatotic 
dermatitis with atopic dermatitis

The veteran's service medical records reflect an instance of 
treatment for warts of the hands from March to June 2000.  
Otherwise, his service medical records are negative for 
complaint or treatment of any type of skin disease, to 
include facial acne and asteototic dermatitis with atopic 
dermatitis.  In fact, he denied a history of skin diseases on 
examinations in February 1996, June 1997, June 1998, June 
1999 and August 2000.  None of these examinations detected 
the presence of any type of skin disease.  On his initial VA 
examination in September 2000, his only skin complaint 
involved his prior treatment for warts.  This examination did 
not detect the presence of any type of skin disease other 
than a residual scar from a wart removal.  He first reported 
a history of recurrent rashes and acne conditions since 
returning from the Persian Gulf on VA examination in March 
2001.  An August 2001 VA skin examination diagnosed adult 
onset asteatotic dermatitis with atopic dermatitis, central 
facial acne and earlobe cyst.

The clinical diagnoses assigned for the veteran's symptoms, 
i.e., asteatotic dermatitis with atopic dermatitis, central 
facial acne, removes these disabilities from the purview of 
the "undiagnosed illness" presumptive provisions.  The Board 
finds that the veteran's currently diagnosed facial acne and 
dermatitis first manifested after service, and that there is 
no competent evidence that such disability is related to 
injury or disease in service.  The veteran has claimed 
continuity of symptomatology since returning from the Persian 
Gulf, and claims that the condition is more active in cooler 
months.  His assertions conflict with his numerous denials of 
skin symptoms on his military examinations and the fact that 
none of these examinations suggested the presence of the skin 
disorders.  Notably, his military examinations were largely 
conducted in the summer months which is similar to the time 
period of VA examination in 2001 that first diagnosed the 
disorders. The statements by the veteran and his witnesses 
regarding the onset and persistence of skin symptoms since 
service is not credible when viewed in the context of the 
entire evidentiary record.  The veteran's personal belief as 
to etiology of his skin disorders holds no probative value.  
There is no doubt of material fact to be resolved in the 
veteran's favor, and the claims must be denied.

D.  Low sperm count

The veteran alleges that a disability, self-described as low 
sperm count, results from exposure to radiation and/or due to 
undiagnosed illness.  He first expressed concern with a low 
sperm count as a result of working with radar on his August 
2000 separation examination.  All clinical evaluations of his 
genitourinary system during service, to include the August 
2000 separation examination, were normal.  He specifically 
denied any change in sexual function during a June 1999 
abbreviated aeromedical examination.  VA examination in 
February 2002 included his report of significant radar 
exposure and carrying of radioactive materials during 
service.  He reported that some of his servicemates that he 
worked with reported decreased sperm count.  Laboratory 
testing showed a low sperm count that, according to the 
urologists, likely did not prevent the veteran from 
conceiving.  He also had erectile dysfunction of unknown 
etiology.

The CAVC has noted that the term disability as used in 
section 1110 should be construed to refer to impairment of 
earning capacity due to disease, injury or defect rather than 
to disease, injury or defect itself.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 178 (2007), citing Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, a 
laboratory findings of low sperm count that does not prevent 
conception does not give rise to any impairment of earning 
capacity under VA's laws and regulations.  See generally 
38 C.F.R. § 4.115b (2007).  Absent evidence of a current 
disability as contemplated in 38 U.S.C.A. §§ 1110 and 1117, 
the Board must deny the claim.


ORDER

Service connection for bilateral foot disorder, to include as 
a result of undiagnosed illness and radiation exposure, is 
denied.

Service connection for sinusitis, to include as a result of 
undiagnosed illness and radiation exposure, is denied.

Service connection for allergic rhinitis, to include as a 
result of undiagnosed illness and radiation exposure, is 
denied.

Service connection for facial acne, to include as a result of 
undiagnosed illness and radiation exposure, is denied.

Service connection for asteatotic dermatitis with atopic 
dermatitis, to include as a result of undiagnosed illness and 
radiation exposure, is denied.

Service connection for low sperm count, to include as a 
result of undiagnosed illness and radiation exposure, is 
denied.

Service connection for sleep apnea, to include as a result of 
undiagnosed illness and radiation exposure, is denied.


REMAND

The veteran claims that his bilateral knee disability and 
shin splints first manifested in service.  VA examination in 
March 2001 described a finding of crepitus and painful motion 
of both knees on examination.  The examiner diagnosed a right 
knee strain, but did not provide any diagnosis for the left 
knee symptoms.  The examiner also diagnosed shin splints on 
the right but did not clarify the symptomatology and findings 
supporting the diagnosis.  The Board finds that additional 
medical examination and opinion is necessary to decide these 
claims.  38 U.S.C.A. § 5103A (d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examination to determine the nature and 
etiology of his bilateral knee and shin 
splint complaints.  The claims folder 
should be provided to the examiner for 
review.  Following examination and review 
of the claims folder, the examiner should 
be requested to provide the following 
findings and opinion:

*	What "signs" of bilateral knee and shin 
splint symptoms, in the medical sense of 
objective evidence perceptible to an 
examining physician, are shown on 
examination?

*	If there are signs of chronic bilateral 
knee and shin splint symptoms, based on 
review of the entire claims file, what is 
the underlying diagnosis or diagnoses?

*	The examiner should render an opinion 
concerning the date of onset and etiology 
of any current disability of the knees and 
shins, and determine whether it is at 
least as likely as not that any such 
disability had its onset during service 
and/or is related to any in-service 
disease or injury?  In so doing, the 
examiner is requested to discuss the 
significance of the in-service complaints 
of knee pain and leg cramps, and provide 
clarifying opinion as to whether September 
2000 x-ray findings of mild narrowing of 
the left patellofemoral compartment 
represents arthritis of the knee.

*	If signs of bilateral knee and shin 
symptoms are not attributable to any known 
clinical diagnosis based on review of the 
entire claims file, the examiner should so 
state. The examiner should identify any 
abnormal symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.

2.  Thereafter, readjudicate the claims.  
If any claim remains denied, provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


